Filed 5/17/21 In re M.P. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


 In re M.P., a Person Coming Under
 the Juvenile Court Law.
                                                                 D078246
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,                                                         (Super. Ct. No. J519892)

           Plaintiff and Respondent,

           v.

 M.P.,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Marian Gaston, Judge. Affirmed.
         Linda B. Puertas, under appointment by the Court of Appeal, for
Defendant and Appellant M.P. (Mother).
         Office of County Counsel, Caitlin E. Rae, Chief Deputy County Counsel,
and Lisa M. Maldonado, Deputy County Counsel, for Plaintiff and
Respondent.
      Mother appeals from a judgment of the juvenile court terminating her
parental rights as to minor child, M.P. Mother asserts the juvenile court
erred by concluding the beneficial parent-child bond exception set forth in

Welfare and Institutions Code1 section 366.26, subdivision (c)(1)(B)(i) did not
apply to preclude the termination of her parental rights. We find no error
and affirm the judgment.
              FACTUAL AND PROCEDURAL BACKGROUND
Juvenile Dependency Petition
      M.P. first came to the attention of the San Diego County Health and
Human Services Agency (the Agency) in September 2019, when she was
approximately 18 months old. The Agency received a report indicating
Mother suffered severe complications from a surgical procedure and was in a
coma, unable to care for M.P. The reporting party indicated M.P.’s father
(Father) was also unable to care for M.P. due to mental health concerns and
prolonged substance abuse. Father had several outbursts at the hospital and
was seen laughing and talking to himself.
      The Agency spoke with a maternal great aunt at the hospital. She
indicated Mother had recently separated from Father due to his drug use.
She said Father was unemployed, did not have stable housing, and was
diagnosed with Bipolar Disorder and Schizophrenia. While at the hospital,
Father had told her demons were telling him what to do and he saw angels
floating over Mother’s bed.
      Father admitted he used methamphetamine and marijuana regularly
but denied the allegations regarding mental illness. Father said he asked
M.P.’s godparents to care for her while he got himself “right” and got a job.


1     All further statutory references are to the Welfare and Institutions
Code.
                                       2
      Mother came out of the coma in early October but remained in the
hospital with a tracheal tube and severe brain damage. At a Child and
Family Team (CFT) meeting on October 5, 2018, Father agreed to move M.P.
into the home of the maternal aunt, Alyssa C., until he could provide
adequate care for her himself.
      Father also agreed to meet with a substance abuse specialist and
attend regular Narcotics Anonymous (NA) meetings. Father called the
substance abuse specialist but avoided meeting in person and failed to
complete an initial assessment. He also failed to produce records of
attendance at NA meetings.
      During a supervised visit on October 21, Father stated he had
“something” for M.P. and took her out to his vehicle. Alyssa followed Father
outside and observed him placing M.P. in the backseat of his car and buckling
her in, without a proper child’s car seat. Father got into the car as if he
planned to drive away with M.P. Alyssa opened the rear door and removed
M.P. from the car. Father did not make any attempt to explain the incident.
      The Agency filed a juvenile dependency petition on behalf of M.P. the
following week. In the associated detention report, the Agency noted Father
had not addressed his substance abuse issues and remained unable to care
for M.P., but that there were growing concerns that he would try to remove
her from Alyssa’s care. Alyssa stated she would not continue to care for M.P.
without intervention of the juvenile court. The juvenile court found the
Agency made a prima facie showing on the petition and detained M.P. with
Alyssa.
Six-Month Review Period
      By November, Mother was able to speak with the Agency social worker,
although her speech was slow and labored. She denied having any


                                        3
knowledge about Father’s drug use. She acknowledged Father “hears things”
and indicated he had never sought treatment or taken medication to address
his mental health. Mother was unable to walk, depended on others for her
basic needs, and was not sure what the next steps were for her recovery. The
hospital social worker said Mother was making progress but would not be
released from the hospital until they could establish a safe discharge plan.
She said Mother was often tearful and worried M.P. would forget her, but
also had to be reminded regularly that Alyssa was caring for M.P.
      Mother’s relatives brought M.P. to visit her in the hospital. M.P. was
initially upset by all of the tubes and machines but began to visit more often
after the tubes were removed. Alyssa reported M.P. had some difficulty being
separated from Mother but was beginning to adjust to her home and develop
new routines.
      Father had several supervised visits each week but regularly missed
visits or stayed for only 30 minutes. Alyssa initially supervised Father’s
visits but they were later moved to the child welfare services office due to
safety concerns.
      Mother was discharged from the hospital in December. She was
diagnosed with impaired short-term memory, impaired cognition, emotional
lability, and decreased mobility. She continued to be dependent on others
and required extensive additional therapy. Mother’s relatives indicated she
was “totally different” and spent a lot of time crying. In addition, Mother no
longer remembered her plans to divorce Father, who, himself, had not made
efforts to check in on M.P. and now seemed preoccupied with Mother.
      Mother moved in with family members as she was unable to care for
herself. The Agency allowed M.P. and Mother to have an extended holiday
visit at the relatives’ home. Mother’s sister reported Mother stayed in bed


                                       4
much of the time and refused to care for M.P. She said Mother continued to
call Father. At one point, Father arrived at the home and Mother wanted to
leave with him, despite M.P. being there. The caregivers told Mother she
would not get M.P. back if she left with Father and Mother said she did not
care.
        On January 22, 2019, the juvenile court made true findings on the
petition. The court continued the placement with Alyssa and ordered that
the Agency provide services to Mother.
        Mother remained in active recovery and still had a number of
challenges, including being unable to speak above a whisper and continuing
to lose weight and muscle mass. She continued to live with relatives, and
M.P. continued to live with Alyssa but had regular overnight visits in the
relatives’ home with Mother. Father had minimal contact with the Agency
and M.P. over the following several months. He was arrested in June for
possession of a controlled substance and burglary tools, among other charges.
        In a status review report submitted before the 6-month review hearing
on July 23, 2019, the Agency noted M.P. was sometimes aggressive with
Mother. She pushed Mother, causing her to fall, and hit Mother during
diaper changes. The Agency indicated it would like to see Mother taking
more of a parental role during the visits and recommended in home support
services. The Agency also raised concerns that Mother continued to pursue a
relationship with Father, who had not yet addressed his mental health or
substance abuse issues. The Agency noted Mother had complied with her
primary goal of focusing on her health and attending all medical
appointments, but indicated it remained unclear whether Mother would be
able to safely parent M.P.




                                       5
      A court appointed special advocate (CASA) indicated M.P. enjoyed
playing with the family members during visits, Mother had “slowly been
getting more interactive with M.P.,” and M.P. missed Mother after the visits.
She noted M.P. had demonstrated some aggressive behaviors, but indicated
she was nevertheless thriving in her placement with Alyssa.
      At the six-month review hearing in July 2019, the Agency
recommended that M.P. remain in her current placement with Alyssa and
that the family receive an additional six months of services. The juvenile

court adopted the Agency’s recommendation.2 In addition, the court granted
the Agency discretion to allow Mother unsupervised and overnight visits.
12-month Review Period
      In the following months, Mother continued to struggle interacting with
M.P. In August, Mother’s cousin reported Mother ignored M.P. when she
asked to go outside during a visit. The cousin encouraged Mother to help
M.P. get her shoes on to go outside and Mother ignored the cousin as well.
M.P. then fell and hit her chin on the floor. She ran to Mother for comfort,
but Mother ignored her, and she went to the cousin instead. The cousin told
Mother she should get off her phone to spend time with her daughter, and
Mother responded by yelling expletives, waving her middle fingers, and
throwing her phone at the cousin.
      Mother then indicated she planned to leave, so the cousin called Alyssa
to pick up M.P. Mother became upset, said M.P. was leaving with her, and
grabbed M.P. by the wrist. The cousin told Mother to let M.P. go before she
hurt her, and Mother let go but then picked M.P. up. Mother was crying


2     It is unclear from the orders whether the court ordered reunification
services for both parents or just Mother. Regardless, Father did not
participate in the case, and thus did not receive services, and is not a party to
this appeal.
                                        6
hysterically, and M.P. began to cry as well. The family members had to
forcibly remove M.P. from Mother. Mother then began swinging her fists at
the cousin and the cousin pushed her away, causing Mother to fall. The
cousin left the house and returned M.P. to Alyssa. M.P. was able to verbalize
that the cousin and Mother were fighting, and the cousin expressed concern
the incident would add to the anger and aggression M.P. was already
experiencing.
      Mother underwent further testing in September 2019 and the doctor
indicated her brain had shrunk due to a lack of oxygen and there was nothing
more they could do to improve her condition. The associated report from the
physician indicated Mother suffered from dementia related to cerebral anoxia
and was not capable of making meaningful decisions. Around the same time,
Mother was released from physical therapy because she refused to do the
recommended exercises at home.
      By October, Mother had moved out of the family home due to conflict
between her and the relatives and was residing in a hotel. Mother gave the
Agency social worker Father’s mailing address as her own and the family
indicated Mother and Father were staying together. Mother’s visits became
less frequent as she was no longer in the home with relatives. When Mother
did visit with M.P., she did not play with her or meet her needs, and often
ignored her altogether.
      The Agency referred Mother to in home services through Intensive
Family Preservation Program (IFPP). A social worker from IFPP completed
an assessment. Mother stated she wanted to care for M.P. but could not
explain how she would be able to carry out basic tasks like cooking or bathing
M.P. Mother said she was still in contact with Father and thought it would
help the dependency case if she got back together with him. IFPP ultimately


                                      7
determined Mother was not appropriate for services as it did not appear
reunification was possible in the near term, even with the help of IFPP.
      In a status report dated October 22, 2019, the Agency said it could not
recommend returning M.P. to Mother’s care. The Agency explained Mother
did not have the physical skills or mental capacity to provide for M.P. on a
daily basis. In addition, Mother continued to pursue a relationship with
Father and suggested she would rely on him to help care for M.P., but that
was not a viable option as Father had not addressed his substance abuse or
made himself available to the Agency.
      As Mother was no longer living with relatives, her overnight visits were
suspended, and she began visiting with M.P. twice a week at restaurants or a
relative’s home. At one of the restaurant visits, Mother forgot how to walk
while in the parking lot and a stranger ended up carrying her into the
restaurant. In the following months, Mother missed a number of visits and
continued to pay little attention to M.P. during visits she did attend.
      In November, the San Diego Police Department conducted a welfare
check after Father left Mother alone outside a welfare office after an
argument. Father eventually returned and was arrested on an outstanding
warrant. The officer called Mother’s sister and she came to take Mother back
to the family home. When she arrived, Mother had the keys to the car she
and Father had reportedly been living in and refused to let go of them. The
aunt agreed to drive the car home but asked the police officers to search it
first. The police found “a knife and a crystal meth pipe” in the car.
      In an addendum report dated January 10, 2020, the Agency
recommended the juvenile court terminate reunification services. After a
hearing that same day, the juvenile court accepted the Agency’s




                                        8
recommendation, terminated services for Mother and Father, and set a
section 366.26 permanency hearing.
Section 366.26 Hearing
          Mother had sporadic visits with M.P. over the next two months. On
February 23, Mother moved out of her relatives’ home once again. Mother
said she would resume in-person visits with M.P. once she had a permanent
address and, in the meantime, would continue with phone and video visits.
The visits generally lasted between two and 30 minutes. M.P. often said she
did not want to participate, and that she was “bored,” “frustrated,” and “[did]
not want to talk.” At times, she would set the phone down and walk away, or
would end the call early herself.
          An Agency social worker observed a video visit in April. During the
call, Mother continued to call M.P. by her first and middle name despite M.P.
asking her not to and becoming visibly upset. Eventually, M.P. laid on the
ground and refused to engage further with Mother.
          Around the same time, the social worker conducted a “Permanency
House” activity with M.P. She told M.P. they were going to make her
“forever” home and asked who she would want to live with if she could live
with anyone forever. M.P. stated she wanted to live with Alyssa and no one
else. The social worker asked if she wanted anyone to visit and M.P.
responded, “Elsa” and “Moana.” The social worker asked if Mother and
Father could visit and M.P. said “yes”. She later stated, “I want everyone to
visit.”
          In a section 366.26 report dated May 5, 2020, the Agency concluded
M.P. was both specifically and generally adoptable. Her relative caretaker
Alyssa wanted to adopt her and expressed she would prefer adoption to
guardianship. In addition, M.P. was happy, healthy, and meeting all


                                          9
developmental milestones. The Agency noted Mother did maintain visitation
with M.P. throughout the dependency, but the consistency of the visits had
varied. In addition, Mother was often disengaged during the visits and relied
on the help of family members to care for M.P. Father continued to struggle
with substance abuse and Mother continued to pursue a relationship with
him. Accordingly, the Agency concluded the benefits of adoption outweighed
any possible detriment caused by the severance of Mother’s and Father’s
parental rights.
      The permanency hearing was continued several times and Mother and
Father continued to have video visits with M.P. in the meantime. The
Agency received reports indicating Mother was living in a van with Father
and had refused a hotel voucher because Father could not live with her in the
hotel. M.P. often said she did not want to talk to Mother and covered her face
or walked away during video visits. Alyssa tried to convince M.P. to
participate and at times offered her rewards. During a visit in October,
Mother appeared to be talking to Father and M.P. said, “Mom, you are not
watching me,” and then stopped interacting with Mother. M.P. was often
upset after the visits; she acted out, had trouble sleeping, and had increased
restroom accidents.
      Despite these issues, M.P. continued to thrive in Alyssa’s care. The
Agency continued to recommend the juvenile court terminate Mother’s and
Father’s parental rights to allow for adoption.
      At the section 366.26 hearing on October 29, 2020, Mother asserted the
court should not terminate her parental rights because there was a
significant parent-child bond that would substantially outweigh the benefits
of adoption. Counsel argued Mother had done everything in her power to
reunify, that M.P. still referred to her as “mommy”, and that the issues with


                                      10
visitation were largely the result of virtual visits. The juvenile court
concluded Mother had visited regularly and it was clear she loved M.P., but
the visits had never moved beyond short supervised visits and her
relationship with M.P. was not a parent-child relationship under the law.
The court therefore terminated Mother’s and Father’s parental rights and
granted prospective adoptive parent status to Alyssa.
      Mother appeals.
                                 DISCUSSION
      Mother asserts the juvenile court erred by terminating her parental
rights because the court should have applied the beneficial parental
relationship exception set forth in section 366.26, subdivision (c)(1)(B)(i).
      1. Applicable Law
      Once the juvenile court terminates reunification services in a
dependency proceeding, the focus shifts from preserving the family to
promoting the best interests of the child, including the child’s interest in a
stable, permanent placement. (In re Fernando M. (2006) 138 Cal.App.4th
529, 534 (Fernando M.); In re Autumn H. (1994) 27 Cal.App.4th 567, 573
(Autumn H.).)
      At this point, “the juvenile court has three options: (1) to terminate
parental rights and order adoption as a long-term plan; (2) to appoint a legal
guardian for the dependent child; or (3) to order the child be placed in long-
term foster care.” (Fernando M., supra, 138 Cal.App.4th at p. 534.) Of those
options, adoption is the permanent plan preferred by the Legislature, even
though it requires termination of the natural parents’ legal rights to the
child. (Autumn H., supra, 27 Cal.App.4th at p. 573.) Accordingly, if the
juvenile court finds a caregiver is willing and able to adopt the child, the
court must select adoption as the permanent plan unless it finds the


                                        11
termination of parental rights would be detrimental to the child under one of
the exceptions enumerated in the statute. (§ 366.26, subd. (c)(1)(A) & (B)(i)-
(vi); Autumn H., at p. 573.)
      Section 366.26, subdivision (c)(1)(B)(i) provides one such exception to
the preference for adoption where “[t]he parents have maintained regular
visitation and contact with the child and the child would benefit from
continuing the relationship.” Courts have interpreted this exception as
requiring a parent-child relationship that “promotes the well-being of the
child to such a degree as to outweigh the well-being the child would gain in a
permanent home.” (Autumn H., supra, 27 Cal.App.4th at 575.) “In other
words, the court balances the strength and quality of the natural
parent[-]child relationship in a tenuous placement against the security and
the sense of belonging a new family would confer. If severing the natural
parent[-]child relationship would deprive the child of a substantial, positive
emotional attachment such that the child would be greatly harmed, the
preference for adoption is overcome and the natural parent’s rights are not
terminated.” (Ibid.)
      A parent claiming the parental relationship exception has the burden of
establishing it applies and must prove the child has a significant and positive
emotional attachment to the parent. (In re T.S. (2009) 175 Cal.App.4th 1031,
1039; In re C.F. (2011) 193 Cal.App.4th 549, 555 (C.F.).) Because a selection
and implementation hearing occurs “after the court has repeatedly found the
parent unable to meet the child’s needs, it is only in an extraordinary case
that preservation of the parent’s rights will prevail over the Legislature’s
preference for adoptive placement.” (In re Jasmine D. (2000) 78 Cal.App.4th
1339, 1350 (Jasmine D.).)




                                       12
      The parent asserting the exception will not meet his or her burden by
showing the existence of a “friendly and loving relationship,” an emotional
bond with the child, or pleasant, even frequent, visits. (In re J.C. (2014) 226
Cal.App.4th 503, 529 (In re J.C.); C.F., supra, 193 Cal.App.4th at p. 555; In re
Beatrice M. (1994) 29 Cal.App.4th 1411, 1418-1419; In re L.S. (2014) 230
Cal.App.4th 1183, 1200 [“To avoid termination of parental rights, it is not
enough to show that a parent-child bond exists”].) Rather, there must be a
parental role in the child’s life, resulting in a significant, positive emotional
attachment from the child to parent that if severed would result in harm to
the child. (C.F., at p. 555; In re Elizabeth M. (1997) 52 Cal.App.4th 318, 324;
see also In re J.C., at p. 529 [observing that interaction between a natural
parent and child will always confer some incidental benefit to the child and
for the exception to apply, “ ‘a parental relationship is necessary’ ” ].)
      We apply a hybrid standard of review on appeal. (In re J.C., supra, 226
Cal.App.4th at pp. 530-531.) We review the juvenile court’s findings
regarding the existence of a beneficial parental relationship for substantial
evidence and review the juvenile court’s determination as to whether there is
a compelling reason for concluding the termination of parental rights would
be detrimental to the child for an abuse of discretion. (Ibid.; In re Anthony B.
(2015) 239 Cal.App.4th 389, 395; see also Jasmine D., supra, 78 Cal.App.4th
at p. 1351 [practical difference between pure substantial evidence standard of
review and hybrid standard of review is insignificant].)
      2. Analysis
      Mother has not met her burden to establish a beneficial parent-child
relationship with M.P. sufficient to outweigh the benefits of adoption.
      M.P. was removed from Mother’s care when she was approximately 18
months old. Although it does appear Mother played a parental role in M.P.’s


                                        13
life prior to the removal, the unfortunate reality is that Mother has been
unable to do so since.
      Mother visited M.P. throughout the dependency, but the consistency
and length of the visits decreased over time. Early on, when M.P. was still
living with relatives, she had frequent visits with M.P., including regular
overnight visits. However, Mother was often disengaged during the visits
and relied on the help of family members to care for M.P. The Agency
indicated it would like to see Mother taking more of a parental role during
the visits, but that did not occur, even when M.P. specifically sought out
Mother for assistance or comfort.
      When Mother began having conflict with her family members, visits
transitioned to locations outside the home. Mother often missed visits and
continued to pay little attention to M.P. during visits she did attend. By the
time of the section 366.26 hearing, Mother did not appear to have stable
housing and had been visiting with M.P. primarily over video for several
months. M.P. often said she did not want to talk to Mother and covered her
face or walked away during video visits, despite Alyssa offering her rewards
for participating. She was not upset when the visits ended and, instead,
often said she was done or asked to end the visits after only a short period of
time. After the visits, M.P. acted out, had trouble sleeping, and had
increased restroom accidents.
      Meanwhile, M.P. was in a stable placement with a relative, Alyssa, and
was thriving in that placement. At the time of the section 366.26 hearing,
M.P. had been living with Alyssa for approximately two years, and more than
half of her life. She was happy, healthy, and meeting her developmental
milestones. Alyssa indicated she wanted to adopt M.P. and M.P. indicated
she wanted her forever home to be with Alyssa. M.P. stated Mother could


                                       14
visit, when prompted by the social worker, but did not express a desire for

Mother to live in her permanent home with her.3
      Accordingly, the Agency concluded the benefits of adoption outweighed
any possible detriment caused by the severance of Mother’s and Father’s
parental rights. The juvenile court agreed with the Agency’s assessment and
concluded Mother’s relationship with M.P. was not a parental relationship
sufficient to thwart the preference for adoption. (See Autumn H., supra, 27
Cal.App.4th at p. 575.) Substantial evidence supports the court’s finding and
the court did not abuse its discretion in determining the relationship did not
outweigh the benefits of adoption. (See In re J.C., supra, 226 Cal.App.4th at
pp. 530-531.)
      Mother asserts this case is like In re S.B. (2008) 164 Cal.App.4th 289
(S.B.), one of the few cases in which an appellate court has determined the
juvenile court should have applied the beneficial parent-child relationship
exception to preclude adoption. In S.B., the court noted there were
exceptional circumstances, in part because father suffered a medical
condition, post-traumatic stress disorder, that was beyond his control but
impaired his ability to care for S.B. (Id. at p. 294.) Similarly, here, Mother’s
ability to care for M.P. has been severely affected by a medical condition that
is largely beyond her control. However, the parent-child relationship at issue
in S.B. was dramatically different than the relationship at issue here.
      The father in S.B. was the primary caregiver to S.B. for three years
prior to the dependency case and maintained frequent loving visits with S.B.
throughout the case. (S.B., supra, 164 Cal.App.4th at p. 298.) As a result,


3     Mother asserts M.P. included her in the drawing of the forever home
but, consistent with the social worker’s description of the discussion
surrounding the picture, it appears M.P. drew Mother outside the home,
along with the other individuals M.P. said could visit.
                                       15
the two shared “ ‘an emotionally significant relationship.’ ” (Ibid.) During
visits, S.B. would sit on her father’s lap, ask to be picked up, and whisper and
joke with him. (Ibid.) She was upset when visits ended, did not want to
leave, and told her father she wished she lived with him. (Ibid.) An expert
conducted a bonding study and indicated the bond between S.B. and her
father was “fairly strong”. (Id. at p. 295.) Although S.B. had a “primary
attachment” to her relative caregiver, the court determined severing the bond
between S.B. and her father would be greatly detrimental to S.B. (Id. at
pp. 299-300.)
      By contrast here, Mother had a difficult time engaging with M.P.
throughout the case, and her visits became shorter and less frequent as the
case progressed. When visits did occur, M.P. often refused to participate,
walked away, or asked to end the visit early. Mother suggests this was
because the visits were primarily over video for the last several months of the
case, but it was Mother that chose to continue with video visits. Regardless,
even when M.P. did have in-person visits with Mother, Mother would often
ignore her and, in one exemplary case, did not make any effort to comfort her
when she fell, causing M.P. to turn to another relative instead. Although
M.P. referred to Mother as “mommy”, she did not express any desire to live
with her and, instead, said that she wanted her forever home to be with
Alyssa and no one else. She agreed that Mother could visit the home, but
only upon prompting from the social worker. Accordingly, unlike the
situation in S.B., there was no indication M.P. would suffer great detriment
as a result of severing the relationship with Mother.
      Mother asserts the court cannot rely on the promise of a caregiver to
continue visitation, and that, here, the contentious familial relationships
suggest continued visitation may not occur. (See S.B., supra, 164


                                      16
Cal.App.4th at p. 300.) However, there is no indication the juvenile court
relied on the promise of continued visitation in reaching its conclusion.
Instead, the court determined Mother’s relationship with M.P. did not rise to
the level of a beneficial parental relationship, based largely on the lack of
engagement that occurred during the visits Mother did have. As discussed,
substantial evidence supports the court’s conclusion.
      In addition, Mother asserts none of the cases the Agency relies upon
arise from a situation in which the child became a dependent of the juvenile
court due to a situation outside the control of the parent. Similarly, Mother
asserts her poor decision making and inability to connect with M.P. were
largely the result of her medical condition and, thus, not within her control.
While the circumstances of removal may be relevant to the bond the child
had with the parent at the outset of the case, the beneficial parent-child
relationship exception focuses on the nature and quality of the actual bond
that does or does not exist between the parent and child at the time of the
section 366.26 hearing. (See Autumn H., supra, 27 Cal.App.4th at p. 575.)
As the juvenile court acknowledged, the circumstances of this case are
unfortunate, but it nevertheless remains that there was not a beneficial
parent-child bond between Mother and M.P. at the time of the section 366.26
hearing that was sufficient to overcome the preference for adoption.




                                       17
                            DISPOSITION
    The judgment is affirmed.




                                          HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




AARON, J.




                                18